DETAILED ACTION

Status of Claims
Claims 1-12 is/are pending.
Claims 1-7 is/are rejected.
Claims 8-12 is/are withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Election/Restrictions
Applicant's election with traverse of Group I (claims 1-7) in the reply filed on 09/18/2018 is acknowledged.  
 	The requirement is still deemed proper and is therefore made FINAL for the reasons stated in the Office Action mailed 12/03/2018.

Claims 8-12 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/15/2018.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	 Claim 1 is unclear and confusing because of the inconsistent terms (i.e., “fluorinated copolymer (B)” versus “fluoropolymer (B)”) used in reference to component “(B)”.  Applicant should consistently refer to component “(B)” as either “fluorinated copolymer (B)” (or “copolymer (B)”) or “fluoropolymer (B)” throughout claims 1-7.
Claims 2-7 are dependent on one or more of the above claims and therefore incorporate the above-described indefinite subject matter.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	DURALI ET AL (US 2009/0069488),
	in view of PARK (US 2006/0100368),
	and in view of GLOBUS ET AL (US 2007/0015874),
	and in view of ABE ET AL (US 4,582,864),
	and in view of PARK (US 2006/0100333),
	and in view of AMIN-SANAYEI ET AL (US 2012/0142858) or AMIN-SANAYEI ET AL (US 2007/0135546).
 	DURALI ET AL ‘488 discloses multiphase blends of fluoropolymers comprising:


• 1-30 wt% of a discontinuous dispersed phase composed of fluoropolymer (e.g., copolymers of vinylidene fluoride and comonomers, such as hexafluoropropene, chlorotrifluoroethylene, trifluoroethylene, etc.; for example, a vinylidene fluoride copolymer phase containing up to 30 wt% hexafluoropropene) (corresponding to the recited “fluorinated copolymer (B)” and “fluoropolymer (B)”), wherein the dispersed phrase has an average domain size of 10-1000 nm, and wherein the dispersed phase is much less crystalline than the continuous matrix phase.

(entire document, e.g., paragraph 0001, 0011-0013, 0018, 0020-0022, 0024, 0027-0032, etc.)  However, the reference does not specifically discuss the heat of fusion (or modulus) or viscosity of fluoropolymer (B).
 	PARK ‘368 discloses that it is well known in the art to incorporate a dispersed phase of elastomer (e.g., vinylidene fluoride-based fluoroelastomers, such as vinylidene fluoride / hexafluoropropylene copolymer, etc.) in a continuous thermoplastic polymer phase (e.g., polyvinylidene fluoride, etc.) in order to modify and/or enhance the physical properties (e.g., tensile modulus, tensile strength, elongation, compression set, chemical resistance, etc.) of the multiphase blend. (paragraph 0003, 0004-0006, 0012, 0014-0015, 0058, 0061, 0065-0068, 0098-0099, 0107, etc.)
 	GLOBUS ET AL ‘874 provides evidence that fluoroelastomers (e.g., vinylidene fluoride / hexafluoropropene copolymers, etc.) are generally known to be amorphous copolymers characterized by a heat of fusion of 5 J/g or less. (paragraph 0019-0023, etc.)

 	PARK ‘333 discloses that it is well known in the art that in the production of multiphase blends (e.g., via melt blending, etc.), the viscosity of the dispersed phase is typically selected to be higher than the viscosity of the continuous phase so that the lower viscosity continuous phase polymer encapsulates the higher viscosity dispersed phase polymer (since blending of polymers with similar melt viscosities can result in co-continuous or interpenetrated phases, instead of distinct dispersed domains).  (paragraph 0069, etc.).
 	AMIN-SANAYEI ET AL ‘858 and AMIN-SANAYEI ET AL ‘546 discloses that it is well known in the art to produce fluoropolymers (e.g., thermoplastic, elastomer, etc.) without the use of fluorinated surfactants in order to economically produce tough, thermally stable fluoropolymers with high purity and low extractables, while also eliminating the need for relatively expensive fluorinated surfactants and also avoiding the known environmental issues associated with fluorinated surfactants.  The reference further discloses that fluoropolymer production processes utilizing non-fluorinated surfactants are capable of producing fluoropolymers (e.g., thermoplastics, elastomers, etc.) with melt viscosities of 27 kpoise or more. (AMIN-SANAYEI ET AL ‘858, e.g., paragraph 0002-0003, 0013, 0023-0025, 0039, etc.; Table 3-5, etc.) (see corresponding portions of AMIN-SANAYEI ET AL ‘546)
 	Regarding claims 1, 4-7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an amorphous (i.e., non-crystalline) elastomeric vinylidene fluoride-based copolymer as suggested by PARK ‘368 having low heat of fusion of 5 J/g or less (as typical for amorphous and elastomeric polymers, as 
 	Additionally and/or alternatively, further regarding claims 1, 4-5, one of ordinary skill in the art would have utilized a low modulus elastomeric vinylidene fluoride-based copolymer as the discontinuous dispersed phase in the multiphase blends of DURALI ET AL ‘488 in order to provide a vinylidene fluoride-based composition with enhanced whiteness with enhanced flexibility and/or elasticity for specific end-use applications.
	Further regarding claims 1, 4-5, one of ordinary skill in the art would have selected the melt viscosity of an elastomeric vinylidene fluoride-based copolymer used to form the discontinuous dispersed phrase in the multiphase blends of DURALI ET AL ‘488 to be sufficiently higher than the melt viscosity of the polyvinylidene fluoride polymer used to form the continuous phase (e.g., 5-40 kpoise as suggested by ABE ET AL ‘864) in the multiphase blends of DURALI ET AL ‘488 in order to facilitate formation of the dispersed phase with distinct domains as suggested by PARK ‘333.
 	Further regarding claim 1, one of ordinary skill in the art would have utilized fluoropolymers (e.g., elastomeric vinylidene fluoride-based copolymers used as the discontinuous dispersed phase in the multiphase blends of DURALI ET AL ‘488 with high melt viscosities (e.g., 20 kpoise or more), and optionally the polyvinylidene fluoride used as the continuous phase in the multiphase blends of DURALI ET AL ‘488) which are produced without the use of fluorinated surfactants as suggested by AMIN-SANAYEI ET AL ‘858 (or AMIN-
 	Regarding claim 2, one of ordinary skill in the art would have utilized polyvinylidene fluoride (co)polymers with high vinylidene fluoride content (e.g., 70-99 mol%) as the continuous phase and vinylidene fluoride copolymers with high vinylidene fluoride content (e.g., 70-99 wt% VDF) as the discontinuous dispersed phase as suggested by DURALI ET AL ‘488 to form multiphase blends with excellent chemical resistance.  Additionally, the Examiner has reason to believe that the 70-99 wt% vinylidene fluoride content suggested for the discontinuous dispersed phase in DURALI ET AL ‘488 at least partially read on or overlaps the at least 70 mol% range recited in claim 2, therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.
	Regarding claim 3, the Examiner has reason to believe that the up to 30 wt% HFP content suggested for the discontinuous dispersed phase in DURALI ET AL ‘488 at least partially reads on or overlaps the at least 1-30 mol% range recited in claim 3, therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.  Additionally and/or alternatively, one of ordinary skill in the art would have selected the type and amount of comonomer in elastomeric vinylidene fluoride copolymers used as the dispersed phase in the multiphase blends of DURALI ET AL ‘488 depending on the specific physical properties (e.g., tensile properties, elastic properties, chemical resistance, heat resistance, etc.) desired in articles made from in the multiphase blend.

Response to Arguments
Applicant’s arguments filed 11/11/2020 have been considered but are moot in view of the new grounds of rejection in the present Office Action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	BAERT ET AL (US 2009/0124748) disclose vinylidene fluoride-based blends.
 	HINTZER ET AL (US 2007/0072985) disclose fluoropolymers produced without the use of fluorinated surfactants.
	METZ ET AL (US 5,292,816) and BONNET ET AL (US 2010/0298487) and KAWASHIMA ET AL (US 4,748,204) and PASCAL ET AL (US 2004/0167282) and WILLE ET AL (US 2008/0182953) and disclose heterogeneous vinylidene fluoride-based copolymers.
	REES (US 5,006,594) and EP 168020 and PARK ET AL (US 2009/0203846) and HIRAISHI ET AL (US 2003/00002153) disclose multiphase vinylidene fluoride-based blends. 
	WO 2012/084578 discloses typical heat of fusion values for semi-crystalline and amorphous fluoropolymers.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

February 23, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787